By the Court.
Hunt, J.
[After stating the facts as above.] — The defendant’s argument is chiefly upon the proper conclusions of fact to be drawn from the testimony. That subject we are not at liberty to consider. The argument of fact is to be made to the court trying the cause, and to the' general term, if an appeal is taken. Code of Pro. §§ 207, 258, 272. But it goes no further, except in the single case where the general term reverses the judgment below, and certifies that the reversal was made upon questions of fact. That circumstance does not exist in the present case, and we can only consider such questions of law as may be presented, assuming the facts to be in all respects as certified by the court below. The general term did, indeed, modify the facts in two particulars, but the modifications were assented to and are now to be deemed original findings. The defendants, too, make no controversy with those facts, as they arc more favorable to them than the original findings, reducing the judgment by a considerable amount.
Upon the facts as thus found, are there any questions presented for review in this court p
The first point of the appellant, that the parol contract, as proved, is not sufficiently “ definite and certain ” to entitle the party to a judgment requiring its execution, is a question not properly before us. There was in some respects a conflict of testimony, and in other respects parties might have misunderstood each other or not have had the same understanding as *260to what was the real contract; hut the proof was fully made in the court below, and fairly sustains the finding on which the judgment was based. Upon the. principle already stated, this point cannot be presented in this court, where the review is to be had upon questions of law simply, and not upon questions of fact.
The appellant’s second point, that the contract was made between the plaintiff and defendant’s agent, in violation of the authority of the latter, of which the plaintiff had notice, is subject in all respects to the same remarks. It is a question of fact merely, fully passed upon by the court below, where it is expressly found that the agent had authority to make the contract in question.
The same is true of the third and fourth points of the appellant, which include the whole argument. They present questions of fact simply, without the intervention of any point of law that can be legally considered by this court.
No argument upon any exception to the admission or exclu» sion of evidence, is presented by the appellant’s counsel in the elaborate brief before us.
The judgment should be affirmed.
All the judges concurred.
Judgment affirmed, with costs.